DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-22, 24, 25, 27, 34-37, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum (US 4,426,468, of record) and further in view of Dobson (EP 0160614, of record).
Ornum is directed to a sealant-containing tire, wherein said sealant is applied to a radially inner or outer surface of a tire innerliner 18 and includes a cured butyl rubber (sole rubber component), at least one tackifier, and a cure package (Abstract and Column 5, Lines 1+).  Ornum further states that the sealant composition “may” include a block copolymer up to about 10 wt % of the composition (Column 6, Lines 49+).   
In terms of the cure package, Ornum states that “cross-linking of the butyl rubber may be affected by any of the well-known curing systems, including sulfur…..” (Column 5, Lines 1+). 
Ornum further states that the sealant composition can include butyl rubber between 13% and 50% by weight of the overall composition and the remaining weight corresponds with, among other things, said at least one tackifier (Column 8, Lines 41+).  This general disclosure suggests a wide variety of compositions in which the at least one tackifier would be included at a 
In any event, the claimed thickness values are consistent with those that are commonly used in similar sealant-containing tires, as shown for example by Dobson (Page 4, Lines 18+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Ornum.  
As to claim 21, the sealant composition of Ornum includes butyl rubber and polybutene (Column 6, Lines 14-26).  
With respect to claim 22, Ornum teaches polybutene resins having a molecular weight in accordance to the claimed invention (Column 11, Lines 10-20). 
	Regarding claim 24, Compositions B and C in Table 1 include between 10 and 45 phr of carbon black (in relation to 100 phr of butyl rubber).
As to claim 25, the general disclosure of well-known reinforcing agents and fillers (Column 6, Lines 44+), such as hydrated silicas, would have been recognized as encompassing fumed silica.  It is emphasized that each of hydrated silica and fumed silica is conventionally used in a wide variety of tire compositions.  One of ordinary skill in the art at the time of the invention would have found it obvious to use fumed silica in the sealant composition of Ornum as it represents a “well-known reinforcing agent and filler”.
Regarding claim 34, a sealant layer and an innerliner layer are present over the entire crown region and as such, have the same width as measured between respective belt ends.
With respect to claims 36 and 37, the claims define fundamental tire components.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum and Dobson as applied in claim 20 above and further in view of Reddy (US 7,727,940, of record). 
As detailed above, Ornum is directed to a sealant composition comprising butyl rubber and at least one tackifier.  Ornum teaches the use of several, exemplary tackifiers, including the well-known and conventional polyisobutylenes (commonly referred to as polybutenes) (Column 6, Lines 14+).  In such an instance, however, Ornum is silent with respect to a functionalized polybutadiene.
In any event, a wide variety of tackifiers are well-known and conventionally used in compositions in general and such includes functionalized polybutadienes, as shown for example by Reddy (Column 8, Lines 44-60 and Column 10, Lines 55+).  It is particularly noted that Reddy suggests the alternative use of polybutenes and functionalized polybutadienes.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any commonly used tackifier in the composition of Ornum and such would include functionalized polybutadienes having the claimed molecular weight.
5.	Claims 20-22, 24, 25, 29-37, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum and further in view of Hong (US 4,816,101, of record).
Ornum is directed to a sealant-containing tire, wherein said sealant is applied to a radially inner or outer surface of a tire innerliner 18 and includes a cured butyl rubber (sole rubber component), at least one tackifier, and a cure package (Abstract and Column 5, Lines 1+).  Ornum further states that the sealant composition “may” include a block copolymer up to about 10 wt % of the composition (Column 6, Lines 49+).   

Ornum further states that the sealant composition can include butyl rubber between 13% and 50% by weight of the overall composition and the remaining weight corresponds with, among other things, said at least one tackifier (Column 8, Lines 41+).  This general disclosure suggests a wide variety of compositions in which the at least one tackifier would be included at a proportion between 300 phr and 450 phr, as compared to the butyl rubber loading (applicable to claims 40 and 41).  Ornum, however, is silent with respect to a thickness of said sealant layer.
In any event, the claimed thickness values are consistent with those that are commonly used in similar sealant-containing tires, as shown for example by Hong (Column 1, Lines 28+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Ornum.  
As to claim 21, the sealant composition of Ornum includes butyl rubber and polybutene (Column 6, Lines 14-26).  
With respect to claim 22, Ornum teaches polybutene resins having a molecular weight in accordance to the claimed invention (Column 11, Lines 10-20). 
	Regarding claim 24, Compositions B and C in Table 1 include between 10 and 45 phr of carbon black (in relation to 100 phr of butyl rubber).
As to claim 25, the general disclosure of well-known reinforcing agents and fillers (Column 6, Lines 44+), such as hydrated silicas, would have been recognized as encompassing fumed silica.  It is emphasized that each of hydrated silica and fumed silica is conventionally used in a wide variety of tire compositions.  One of ordinary skill in the art at the time of the 
With respect to claim 29, a wide number of techniques are commonly employed when including a tire sealant composition.  Hong, for example, teaches a method in which the sealant layer can be formed with the innerliner or attached to a backing layer (and subsequently attached to a tire innerliner upon removal of the backing layer).  In such an instance, Hong teaches a detackifier coating step to eliminate sticking between adjacent innerliner windings (Column 6, Lines 50+).  One of ordinary skill in the art at the time of the invention would have found it obvious to practice the method of Hong with the sealant composition of Stang as it represents a known manner of forming a sealant-containing tire.  Similarly, it is well known to form sealant layers in new tire constructions and used tire constructions and furthermore, it is well known to apply sealant layers in cured or uncured conditions.  It is emphasized that there are numerous processes, including those required by the claims, that are commonly carried out when forming sealant-containing tires. 
As to claim 30, the process of Hong includes a removable backing sheet (Column 6, Lines 58+). 
Regarding claim 32, Hong teaches an adhesive attachment between the sealant and the inner liner (Column 7, Lines 1+). 
As to claim 33, backing layer 40 in Hong can be viewed as a “barrier layer”.




With respect to claims 36 and 37, the claims define fundamental tire components.
6.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum and Hong as applied in claim 20 above and further in view of Finerman (US 2005/0221046, of record).
As detailed above, Ornum in view of Hong teaches that such a sealant layer can be formed with an innerliner or attached to a backing layer (and subsequently attached to a tire innerliner upon removal of said backing layer).  In such an instance, though, Hong is silent with respect to partially curing said sealant layer. 
However, when providing a sealant layer in a tire (inside a tire innerliner), a radially innermost surface (claimed as upper surface) faces a tire cavity while a radially outermost surface (claimed as lower surface) contacts a tire innerliner.  One of ordinary skill in the art at the time of the invention would have found it obvious to fully cure an upper surface since it is farthest away from the location at which a puncture would initiate and avoid such a full cure at a lower surface since it constitutes the initiation point of punctures and high flowability of the sealant is desired.  Finerman provides one example of sealant assembly in which a variable cure is applied over a thickness of a sealant (Paragraphs 79-81).  It is particularly noted that additional components are commonly provided on a radially inner surface of tire sealant layers such that defining a cured upper surface in Hong promotes adhesion with said components (such benefits are outlined by Finerman).  Absent a conclusive showing of unexpected results, .       
Response to Arguments
7.	Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.  It is initially noted that the rejections with Stang have been withdrawn in light of Applicant’s amendments. 
	In regards to the rejection with Ornum, Applicant argues that no composition in Table I of Ornum either discloses or suggests a sealant layer which includes 300-450 phr of at least one tackifier in combination with 10-35 phr of an extender selected from carbon black, silica, clay, titanium dioxide, calcium carbonate talc, or a combination thereof.  It is agreed that none of the compositions in Table I satisfy the claimed combination of the features.  However, a fair reading of Ornum suggests that Table 1 includes “exemplary compositions”.  Ornum states that carbon black should be included at loading of at least 2 parts of the sealant composition as a whole and preferably between 30 phr and 60 phr (Column 6, Lines 34+).  It is further noted that several of the exemplary compositions include at least one tackifier having a loading in accordance to the claimed invention.  For example, Composition C includes a plurality of tackifiers having an overall weight of approximately 67 parts and such corresponds with approximately 335 phr (since 20 parts of butyl rubber are present).  Additionally, Composition D includes a plurality of tackifiers having an overall weight of 70 parts and such corresponds with 350 phr (since 20 parts of butyl rubber are present).  In each instance, the carbon black loading is ever so slightly greater than the upper limit of 35 phr in the claimed invention.  Given the general disclosure of Ornum detailed above in regards to the carbon black loading, it reasons that a single .       
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 9, 2022